Case: 1:15-cv-10840 Document #: 120 Filed: 09/09/19 Page 1 of 1 PageID #:1230

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Jean A. Montgomery
                                                 Plaintiff,
v.                                                            Case No.: 1:15−cv−10840
                                                              Honorable Robert M. Dow Jr.
National Association of Postal Supervisors, et
al.
                                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, September 9, 2019:


         MINUTE entry before the Honorable Robert M. Dow, Jr: Defendants' motion to
dismiss [117] is taken under advisement. Plaintiff is given until 10/10/2019 to file a
response; Defendants are given until 10/31/2019 to file a reply. The Clerk is directed to
terminate [114] as a motion and Plaintiff's fifth amended complaint [114] is accepted for
filing. The Court will issue a ruling by mail on the motion to dismiss. Status hearing and
notice of motion date of 10/12/2019 are stricken and no appearances are necessary on that
date. Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
